Title: To James Madison from Joseph Sparrow, 26 May 1808
From: Sparrow, Joseph
To: Madison, James



Sir,
Albany 55 Market Street 26 May 1808

Having been long in the practice of preserving Beef, Pork; & Bacon in Ireland for the English Market, I intend to commence the business in this Country next fall; the enclosed law will shew you that the legislature of this State have granted me permission, by exempting provisions packed by me from the operation of the inspection laws of this State without which exemption it would be impossible for me to proceed.
The benefit which will accrue to the United States from an establishment of this kind can be easily foreseen.  Our Salted provisions will command as full a sale & as  in foreign Markets as the Irish, thereby greatly enhancing the Valeu of an export of the first consequence to the  & these States both as it respects their commercial, and agricultural Institutions  & though the establishment will be expensive, in our mode of preserving provisions it requires a number of hands and Suitable buildings must be erected, & it is impossible to prevent by any engagement the hands employed from leaving me & establishing themselves in opposition in any adjoining State; thereby ing the information they had Received from me to my injury.
The object of the present Letter is to Request that the Government of the United States would be pleased to grant me an exclusive privilege for a term of Years to pack & preserve Beef & Pork in the improved manner I have been accustomed to.  My Reasons for Requesting this indulgence are, that the provision business is at all times very precarious, depending on contingencies which cannot be foreseen, that the expense of an establishment to the extent I contemplate will be much greater than that of any other at present existing in this State, and if others deriving their Knowledge of the business from me are permitted to oppose me in the infancy of the establishment I may be prevented from Receiving that Remuneration to which I will be entitled & the interest of the Country as far as Regards the article be defeated, because no person can obtain in one packing season a complete Knowledge of the business but they may obtain such a Knowledge as would make their opposition truly formidable to me, without much Capital & a Stranger to the Country of course without that Support which is derived from powerful friends.  They would be Still more So if (as it is most probable) they were taken by the hand by a Capitalist, they being then enabled to purchase on better terms than myself & also to transact the business for a Smaller profit  I would be obliged after suffering considerable loss to give up the business without Rendering that benefit to the Country I might otherwise do, Whereas if the Government will encourage this establishment in it’s infancy by the time my Right expires I will have completely taught so many persons the best & most approved Methods of preserving & packing provisions that in whatever part of the U S they may Settle afterwards they will have it in their power to improve the article and Raise the Quality of American provisions to the Standard of any in the World.  With Respect to Bacon I wish no exclusive priviledge altho’ I think I can cure it much Superior to any in this country, but the object of putting it up is of little consequence as there is but little of it used at home & I am told not much exported.  If however the Government could in Settling the differences of this Country with Britain obtain permission to import it into England it would be of great advantage to this Country as you will perceive by the enclosed Statement of the quantity Shipped to England in one Year from one small Port in Ireland & the Calculations Shewing the difference of price at which it could be Shipped from this Country.  Until the late interdiction of all commerce between the Continent and England, Holland tho’ an enemy was permitted constantly to Send Bacon, Butter, Cheese, & Lard to English Markets.  Indeed the London Market was nearly Supplied with Butter from Holland.  Whether the British will grant this Privilege or not is a question but it certainly would be more her Interest to permit this Country to send these articles there in return for her Manufactures than to permit Holland a Nation at war with her, & which at the Same time consumed but a trifle of her Manufactures in comparison to this Country.  I have the Honor to be with great Respect Your most Obt. Servt.

Joseph Sparrow

